                                       United States Bankruptcy Court
                                            District of Arizona
In re:                                                                                  Case No. 20-04173-BKM
JOSEPH CARL MULAC III                                                                   Chapter 7
MARY ELLEN MULAC
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0970-2           User: learys                 Page 1 of 2                   Date Rcvd: Apr 30, 2020
                               Form ID: 309A                Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 02, 2020.
db             +JOSEPH CARL MULAC III,    4800 N 68th St,     #371,    Scottsdale, AZ 85251-1112
jdb            +MARY ELLEN MULAC,    4800 N 68th St,    #371,    Scottsdale, AZ 85251-1112
aty            +JASON 2 SHERMAN,    Janeway Law Firm LLC,     3636 N. CENTRAL AVE., STE 400,
                 PHOENIX, AZ 85012-1932
cr             +NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER,      PO Box 619096,    Dallas, TX 75261-9096
16041412       +AMY ABDO, ESQ./SCOTT DAY FREEMAN, ESQ.,      FENNEMORE CRAIG,    2394 E CAMELBACK RD STE 600,
                 PHOENIX, AZ 85016-9077
16041418       +CASH TIME TITLE LOANS,    15836 N CAVE CREE RD,      PHOENIX, AZ 85032-3593
16041417       +CASH TIME TITLE LOANS,    15836 N CAVE CREEK RD,      PHOENIX, AZ 85032-3593
16041421       +CSL RIVERBEND, LLC,    C/O FENNEMORE CRAIG,     2394 E CAMELBACK RD STE 600,
                 PHOENIX, AZ 85016-9077
16041423       +DARREN SUTTON & DEAN HARRELL,     KAHUNA GROUP,     5615 POTTER RD,    MATTHEWS, NC 28104-0508
16041426       +EDWARD J. NOVAK JR. & JODEE L. NOVAK,      46 WELLINGTON COURT,     YORKTOWN HEIGHTS, NY 10598-5922
16041428        EPCOR WATER,    PO BOX 80036,    PRESCOTT, AZ 86304-8036
16041427        EPCOR WATER,    15626 N DEL WEBB BLVD,     SUN CITY, AZ 85351-1602
16041429       +GREENSPOON MARDER,    ATTN: SHARON URIAS, ESQ.,       8585 E HARTFORD DR #700,
                 SCOTTSDALE, AZ 85255-5475
16041432        KAHUNA GROUP,    ATTN: KENNETH HELMS, ESQ.,      314 NORTH HANEY ST., PO DRAWER 99,
                 MONROE, NC 28111-0099
16041433       +KAZLOW FIELDS,    8100 SANDPIPER CIRCLE,     STE 204,    NOTTINGHAM, MD 21236-4999
16041434       +LKY INVESTMENTS, LLC,    5040 E SHEA BLVD,     STE 254,    SCOTTSDALE, AZ 85254-4687
16041435        MR. COOPER,    PO BOX 60516,    CITY OF INDUSTRY, CA 91716-0516
16041436       +MUTUAL OF OMAHA BANK,    1299 FARNAM STREET,     SUITE 1400,    OMAHA, NE 68102-1130
16041439       +NORDSTROM,    1600 SEVENTH AVE,    SUITE 2600,    SEATTLE, WA 98101-2284
16041440        PERKINS COIE,    2901 N CENTRAL AVE,    STE 2000,     PHOENIX, AZ 85012-2788
16041441       +PUTNAM LEASING,    500 WEST PUTNAM AVE,     GREENWICH, CT 06830-6096
16041444       +RLS CAPITAL,    4455 E CAMELBACK RD,    STE D135,     PHOENIX, AZ 85018-2862
16041445       +ROBERT J. WADE AND KATHLEEN R. WADE,     THE WADE REVOCABLE TRUST,      5320 E SAGUARO PLACE,
                 PARADISE VALLEY, AZ 85253-2541
16041446        SOUTHWEST GAS,    PO BOX 24531,    OAKLAND, CA 94623-1531
16041450       +VILLAGE HEALTH CLUB & SPAS,     GAINEY RANCH,    7477 E DOUBLETREE RANCH RD,
                 SCOTTSDALE, AZ 85258-2048
16041451       +VILLAGE HEALTH CLUBS & SPAS,     DC RANCH,    18501 N THOMPSON PEAK PKWY,
                 SCOTTSDALE, AZ 85255-6087
16041454       +WESTERN SURETY COMPANY,    8100 SANDPIPER CIRCLE,      STE 204,   NOTTINGHAM, MD 21236-4999

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bstanley@simbroandstanley.com May 01 2020 02:54:40        EDWIN B STANLEY,
                 SIMBRO & STANLEY, PLC,   8767 EAST VIA DE COMMERCIO #103,      SCOTTSDALE, AZ 85258-3374
tr             +EDI: QBJMULLEN.COM May 01 2020 06:23:00      BRIAN J. MULLEN,     PO BOX 32247,
                 PHOENIX, AZ 85064-2247
smg             EDI: AZDEPREV.COM May 01 2020 06:23:00      AZ DEPARTMENT OF REVENUE,      BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
16041410        EDI: AMEREXPR.COM May 01 2020 06:23:00      AMERICAN EXPRESS,     PO BOX 297879,
                 FT. LAUDERDALE, FL 33329-7879
16041411       +EDI: AMEREXPR.COM May 01 2020 06:23:00      AMERICAN EXPRESS,     1801 NW 66TH AVE,    STE 103A,
                 FORT LAUDERDALE, FL 33313-4571
16041414       +E-mail/Text: bankruptcy@aps.com May 01 2020 02:56:10       APS,    400 N 5TH ST,
                 PHOENIX, AZ 85004-3903
16041413        E-mail/Text: bankruptcy@aps.com May 01 2020 02:56:10       APS,    MS3200,    PO BOX 53933,
                 PHOENIX, AZ 85072-3933
16041415       +EDI: RMSC.COM May 01 2020 06:23:00      BANANA REPUBLIC,    SYNCHRONY BANK,     PO BOX 530942,
                 ATLANTA, GA 30353-0942
16041416        EDI: BANKAMER.COM May 01 2020 06:23:00      BANK OF AMERICA,     PO BOX 982234,
                 EL PASO, TX 79998-2234
16041424        EDI: WFFC.COM May 01 2020 06:23:00      DILLARDS,    WELLS FARGO,    PO BOX 51193,
                 LOS ANGELES, CA 90051-5493
16041425        EDI: WFFC.COM May 01 2020 06:23:00      DILLARDS CARD SERVICES,     PO BOX 5132,
                 SIOUX FALLS, SD 57117-5132
16041430        EDI: WFNNB.COM May 01 2020 06:23:00      J CREW,    PO BOX 659704,    SAN ANTONIO, TX 78265-9704
16041419        EDI: JPMORGANCHASE May 01 2020 06:23:00      CHASE,    PO BOX 15123,    WILMINGTON, DE 19850-5123
16041420        EDI: JPMORGANCHASE May 01 2020 06:23:00      CHASE,    PO BOX 6294,    CAROL STREAM, IL 60197-6294
16041437        EDI: HFC.COM May 01 2020 06:23:00      NEIMAN MARCUS,    PO BOX 5235,
                 CAROL STREAM, IL 60197-5235
16041438        E-mail/Text: bnc@nordstrom.com May 01 2020 02:55:33       NORDSTROM,    PO BOX 79139,
                 PHOENIX, AZ 85062-9139
16043009       +EDI: PRA.COM May 01 2020 06:23:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
16041443        E-mail/Text: RSSNBankruptcy@repsrv.com May 01 2020 02:56:01        REPUBLIC SERVICES,
                 PO BOX 78829,   PHOENIX, AZ 85062-8829
16041447        EDI: RMSC.COM May 01 2020 06:23:00      SYNCHRONY BANK/GAP,     PO BOX 965004,
                 ORLANDO, FL 32896-5004
16041449        EDI: USBANKARS.COM May 01 2020 06:23:00      US BANK,    PO BOX 108,    ST. LOUIS, MO 63166-0108
       Case 2:20-bk-04173-BKM Doc 8 Filed 04/30/20                    Entered 05/02/20 21:40:00        Desc
                           Imaged Certificate of Notice               Page 1 of 4
District/off: 0970-2                  User: learys                       Page 2 of 2                          Date Rcvd: Apr 30, 2020
                                      Form ID: 309A                      Total Noticed: 50


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
16041448        EDI: USBANKARS.COM May 01 2020 06:23:00      US BANK,  PO BOX 790408,
                 ST. LOUIS, MO 63179-0408
16041452        EDI: WFFC.COM May 01 2020 06:23:00      WELLS FARGO,  PO BOX 14591,   DES MOINES, IA 50306-3591
16041453       +EDI: WFFC.COM May 01 2020 06:23:00      WELLS FARGO,  MAC B6955-01B,   PO BOX 31557,
                 BILLINGS, MT 59107-1557
                                                                                            TOTAL: 23

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
16041422          CSL RIVERBEND, LLC
16041431          JOSEPH CARL HOMES LLC
16041442          R. DEAN HARRELL,   NEED FULL ADDRESS,   UNION COUNTY, NC
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 3, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 02, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 30, 2020 at the address(es) listed below:
              BRIAN J. MULLEN    bmullen@bktrustee.phxcoxmail.com,bmullen@ecf.axosfs.com
              EDWIN B STANLEY    on behalf of Joint Debtor MARY ELLEN MULAC bstanley@simbroandstanley.com,
               bradstanleyaz@gmail.com,sharonsecf@gmail.com,skirby@simbroandstanley.com
              EDWIN B STANLEY    on behalf of Debtor JOSEPH CARL MULAC III bstanley@simbroandstanley.com,
               bradstanleyaz@gmail.com,sharonsecf@gmail.com,skirby@simbroandstanley.com
              JASON 2 SHERMAN    on behalf of Creditor   NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
               jsherman@janewaylaw.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 5




         Case 2:20-bk-04173-BKM Doc 8 Filed 04/30/20                                Entered 05/02/20 21:40:00                Desc
                             Imaged Certificate of Notice                           Page 2 of 4
Information to identify the case:
Debtor 1              JOSEPH CARL MULAC III                                             Social Security number or ITIN        xxx−xx−9482
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              MARY ELLEN MULAC                                                  Social Security number or ITIN        xxx−xx−9221
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 4/22/20
Case number:          2:20−bk−04173−BKM


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       JOSEPH CARL MULAC III                               MARY ELLEN MULAC

2.      All other names used in the
        last 8 years

3.     Address                               4800 N 68th St                                          4800 N 68th St
                                             #371                                                    #371
                                             Scottsdale, AZ 85251                                    Scottsdale, AZ 85251

4.     Debtor's attorney                     EDWIN B STANLEY                                        Contact phone 480−607−0780
                                             SIMBRO & STANLEY, PLC                                  Email: bstanley@simbroandstanley.com
       Name and address                      8767 EAST VIA DE COMMERCIO #103
                                             SCOTTSDALE, AZ 85258−3374

5.     Bankruptcy trustee                    BRIAN J. MULLEN                                        Contact phone 602−283−4468
                                             PO BOX 32247                                           Email: NONE
       Name and address                      PHOENIX, AZ 85064
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:20-bk-04173-BKM Doc 8 Filed 04/30/20                                       Entered 05/02/20 21:40:00                    Desc
                         Imaged Certificate of Notice                                  Page 3 of 4
Debtor JOSEPH CARL MULAC III and MARY ELLEN MULAC                                                                 Case number 2:20−bk−04173−BKM


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                 Office Hours:
                                                230 North First Avenue, Suite 101                              8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                   Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                               Date: 4/30/20

7. Meeting of creditors                          May 26, 2020 at 11:00 AM                                      Trustee: BRIAN J. MULLEN
                                                                                                               Call in number: 866−819−3854
    Debtors must attend the meeting to be        BY TELEPHONE                                                  Passcode: 8713604
    questioned under oath. In a joint case,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       The meeting may be continued or adjourned
                                                 to a later date. If so, the date will be on the
                                                 court docket.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                     Filing deadline: 7/27/20
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 2:20-bk-04173-BKM Doc 8 Filed 04/30/20                                                Entered 05/02/20 21:40:00                         Desc
                         Imaged Certificate of Notice                                           Page 4 of 4
